Filed:   June 3, 1997


                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT



                             No. 97-4012
                             (CR-96-55)



United States of America,

                                                 Plaintiff - Appellee,

         versus

Lankford L. Carroll,

                                              Defendant - Appellant.




                              O R D E R


    The Court amends its opinion filed May 28, 1997, as follows:

    On page 4, second full paragraph, line 1 -- the sentence is
corrected to begin: "Mr. Carroll contends that the district court

violated . . . ."

                                       For the Court - By Direction



                                           /s/ Patricia S. Connor

                                                      Clerk
UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                            No. 97-4012

LANKFORD L. CARROLL,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Greensboro.
N. Carlton Tilley, Jr., District Judge.
(CR-96-55)

Argued: May 9, 1997

Decided: May 28, 1997

Before WILKINSON, Chief Judge, LUTTIG, Circuit Judge,
and COPENHAVER, United States District Judge for the
Southern District of West Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: John Stuart Bruce, Acting Federal Public Defender,
Greensboro, North Carolina, for Appellant. Michael Francis Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee. ON BRIEF: Walter C. Holton, Jr., United States Attorney,
Greensboro, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant Lankford Carroll challenges his convictions for two
counts of mailing threats, in violation of 18 U.S.C. § 876, and the sen-
tences he received for those convictions. We affirm.

I.

On July 29, 1995, Gail Carroll, wife of appellant Lankford Carroll,
had sexual relations with her former employer Robert Rash (who was
also married) at a motel in Greensboro, North Carolina. When appel-
lant, who was secretly taping his wife's phone conversations, learned
of his wife's illicit liaisons with Mr. Rash a few days later, he suf-
fered considerable mental anguish and became violent. See J.A. at 91,
164-65. After beating Ms. Carroll, Mr. Carroll forced his wife to
reveal Mr. Rash's name and pager number. See id. at 93-94.

Over the next week, Mr. Carroll called Mr. Rash's pager more than
one hundred times, each time leaving the numerical message "29,"
which was the date on which Mr. Rash and Ms. Carroll had engaged
in their lascivious behavior. See id. at 176. Thereafter, appellant sent
a series of seven letters and postcards addressed to Ms. Rash and to
Mr. Rash. While some of these letters were apparently sent to Ms.
Rash with the intent of informing her of her husband's affair and
seeking to commiserate with her over their spouses' infidelity, two of
the letters included threatening comments directed at Mr. Rash.
Appellant sent the first such letter, which was written in his own
handwriting and bore his own return address, to Mr. Rash on August
24, 1995. The letter read as follows:

         I think about you every day and night.

        Here is a picture of the Queen you took to bed. So you
        didn't get much. But what you and Gail did cost me my son.

                    2
        That's the bad part. I know that doesn't bother you. You cal-
        led Gail after Sat. July 29 at Big Lots from your car with
        your son in the car. You wanted to make another date. You
        said I'm going to have some valume (sic valium) and vita-
        mins for our next date. So you don't care about your son.
        You are a piece of shit. It took me a year to get all my tapes
        on her so when I get my loose end down here, as God is my
        witness, I will be in Greensboro to take care of the matter.
        I got your car license. I even got a picture of you. I don't
        want to make a mistake, only you. Thou shall not commit
        adultery. Thou shall not kill. In my mind you committed
        adultery with my wife, Gail. Now I have to sin for what you
        2 did.

Id. at 260. Mr. Carroll enclosed in the letter a photograph of his wife
dressed as a go-go dancer, which was taken when Ms. Carroll was
nineteen years old.

Four days later, Mr. Carroll mailed a second letter, again written
in his own handwriting, which read:

         The Holy Bible, King James version, Deuteronomy 22,
        the book of the Old Testament tells me what I have to do.
        It reads, if a man be found lying with a woman married to
        an husband, then they shall both of them die. Both the man
        that lay with the woman and the woman, so shalt thou put
        away evil from Israel.

         So Robert Rash we will meet very soon. I know what you
        look like and what you drive and where you live. So you
        will know who I am I will give you some clues. I will be
        dressed in a long, black coat. When I walk up to you and
        open my coat, it will be too late. But then you will know
        who I am. It will be on the twenty-nine day of any month.
        You know why I picked the 29? That's the day you took my
        wife in a motel. I got plenty of time. Take care of this.
        Maybe then I will get a good night's sleep and peace of
        mind. Be seeing only you soon.

J.A. at 134, 267.

                    3
Appellant was charged with and convicted of two counts of mailing
threats as a result of sending these two letters to the Rashes. Mr. Car-
roll now appeals those convictions, claiming that the district court
abused its discretion by admitting certain evidence of uncharged bad
acts, evidence whose tendency to prejudice the jury, he contends, out-
weighed its probativeness. Mr. Carroll also claims that the district
court abused its discretion by upwardly departing at sentencing based
on Mr. Carroll's extreme conduct. We address each of these claims
in turn.

II.

Mr. Carroll contends that the district court violated Rules 403 and
404(b) of the Federal Rules of Evidence by allowing the prosecution
to present evidence that he secretly recorded his wife's phone conver-
sations and then beat her upon learning of the affair. We disagree.

Mr. Carroll correctly asserts that Rule 404(b) generally renders evi-
dence of prior bad acts inadmissible for purposes of showing the
accused's bad character and thereby proving that he committed other
acts in conformity therewith. See Fed. R. Evid. 404(b). However, as
this court has held, "acts intrinsic to the crimes charged do not fall
under Rule 404(b)'s limitations on admissible evidence." United
States v. Chin, 83 F.3d 83, 87-88 (4th Cir. 1996). A defendant's
uncharged bad acts are deemed intrinsic to the charged conduct when
they are "inextricably intertwined" or are "necessary preliminaries" to
the charged conduct. See id. Mr. Carroll's uncharged bad acts in this
case easily fall within this definition. Mr. Carroll's surreptitious tap-
ing of his wife's phone calls, beating his wife to make her confess the
name of her adulterous lover, calling Mr. Rash's pager numerous
times, and sending numerous letters to the Rashes, were all acts in the
same course of conduct leading to Mr. Carroll's unlawful mailing of
threats to Mr. Rash. The challenged evidence was necessary to fully
"tell the story" of the crimes with which Mr. Carroll was charged;
without this evidence a jury would not have fully understood the
meaning of Mr. Carroll's letters or his intent in writing them. Conse-
quently, the district court did not violate Rule 404(b) by allowing its
admission.

We further hold that the district court did not err under Rule 403
when it determined that the challenged evidence was not unduly prej-

                    4
udicial. Although we recognize that evidence showing that a defen-
dant beat his wife has the potential to adversely affect the jury's view
of the defendant, the defendant's domestic violence here was closely
tied to the conduct for which he was on trial, and was probative of
his intent in sending Mr. Rash the threatening letters. Accordingly,
the district court did not err in holding that the probative value of this
evidence outweighed its tendency to prejudice. From this, it follows
a fortiori that the considerably less prejudicial evidence that the
defendant secretly taped his wife's phone conversations was also
properly admitted.

III.

The appellant also urges us to hold that Mr. Carroll's conduct in
sending the threatening letters to the Rashes was insufficient to justify
the court's upward departure for extreme conduct. However, given
that "extreme conduct" is an "encouraged" basis for departure under
the Sentencing Guidelines, see U.S.S.G. § 5K2.8, the district court
had the authority to depart provided that Mr. Carroll's conduct was
not adequately taken into account by the applicable guideline. See
United States v. Rybicki, 96 F.3d 754, 757 (4th Cir. 1996). After a
review of the record in this case, we agree with the district court that
Mr. Carroll's conduct in the course of mailing the threats to the
Rashes -- including his vivid letter promises to exact biblical
revenge, his decision to threaten to kill Mr. Rash on a particular date
so that Mr. Rash would suffer awaiting that date, and his numerous
phone calls to Mr. Rash's pager leaving the numerical message "29"
-- was indeed atypical and not taken into account in the guidelines.
Consequently, we hold that the district court did not err in choosing
to engage in an upward departure on these grounds.

For the foregoing reasons, the judgment of the district court is
affirmed.

AFFIRMED

                     5